Case 20-12456-JTD   Doc 1048-1   Filed 02/03/21   Page 1 of 4




                       Exhibit A
               Case 20-12456-JTD      Doc 1048-1      Filed 02/03/21    Page 2 of 4




                                           EXHIBIT A


         Listing of Parties-in-Interest Reviewed for Current and Recent Former Relationships


Additional Notice of Appearance Parties
Comcast Cable Communications Management
Evans Holding Company,
The Missouri Department of Revenue
Tennessee Attorney General
Bowie Central Appraisal District
Maricopa County Treasurer
Morganday, LLC
Grace Berman
Cecilia Brown
434 King Street, LLC
CGCMT 2006-C4 – 5522 SHAFFER
Evergreen Development Company
Moody National Ruby
Weis Markets, Inc.
White Realty Company
Festival Gettysburg Associates, LLC




                                                                                               Page 4
61820/0001-40113467v1
Case 20-12456-JTD   Doc 1048-1   Filed 02/03/21   Page 3 of 4




                       Exhibit B
               Case 20-12456-JTD          Doc 1048-1     Filed 02/03/21   Page 4 of 4




                                              EXHIBIT B

                        Listing of Parties-in-Interest Noted for Court Disclosure


Relationships in Matters Related to These Proceedings

None

Relationships in Unrelated Matters


Current Clients

Additional Notice of Appearance Parties
The Missouri Department of Revenue


Former Clients (Last Two Years)

Additional Notice of Appearance Parties
Maricopa County Treasurer




                                                                                        Page 5
61820/0001-40113467v1
